1 Fulton Financial Corporation Investor Presentation Data as of March 31, 2011 2 nThis presentation may contain forward-looking statements about Fulton Financial Corporation’s financial condition, results of operations, business, strategies, products and services. You can identify forward-looking statements by the use of words such as “may”, “should”, “will”, “could”, “estimates”, “predicts”, “potential”, “continue”, “anticipates”, “believes”, “plans”, “expects”, “future” and “intends” and similar expressions which are intended to identify forward-looking statements. n Such forward-looking statements reflect the current beliefs and expectations of the Corporation’s management, are based on estimates, assumptions and projections about the Corporation’s business and its industry, and involve significant risks and uncertainties, some of which are beyond our control and difficult to predict. These statements are not guarantees of future performance and actual results may differ materially from those expressed or forecasted in the forward-looking statements. The Corporation undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.Accordingly, investors and others are cautioned not to place undue reliance on such forward-looking statements. nMany factors could affect future financial results including, without limitation, asset quality and the impact of adverse changes in the economy and in credit or other markets and resulting effects on credit risk and asset values; acquisition and growth strategies; market risk; changes or adverse developments in economic, political or regulatory conditions; a continuation or worsening of the current disruption in credit and other markets, including the lack of or reduced access to, and the abnormal functioning of markets for mortgages and other asset-backed securities and for commercial paper and other short-term borrowings; changes in the levels of Federal Deposit Insurance Corporation deposit insurance premiums and assessments; the effect of competition and interest rates on net interest margin and net interest income; investment strategy and income growth; investment securities gains and losses; declines in the value of securities which may result in charges to earnings; changes in rates of deposit and loan growth or a decline in loans originated; balances of risk- sensitive assets to risk-sensitive liabilities; salaries and employee benefits and other expenses; amortization of intangible assets; goodwill impairment; capital and liquidity strategies; and other financial and business matters for future periods. nFor a more complete discussion of certain risks and uncertainties affecting the Corporation, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in the Corporation’s filings with the Securities and Exchange Commission. Forward-Looking Statement 3 Presentation Outline uCorporate Profile uOverview of the First Quarter uCredit uCapital uFinancial Performance uCorporate Priorities uSupplemental Credit Data 4 Fulton Financial Profile(as of 3/31/11) nMid-Atlantic regional financial holding company nA family of 7 community banks in 5 states nFulton Financial Advisors nFulton Mortgage Company n272 community banking offices nAsset size:$ 16.0 billion n3,800 team members nMarket capitalization:$ 2.3 billion nBook value per common share: $ 9.59 nTangible book value per common share: $ 6.84 nShares outstanding: 199.2 million 5 A Valuable Geographic Franchise 6 Superior Customer Experience WE WILL CARE, LISTEN, UNDERSTAND, AND DELIVER 7 Customer Satisfaction Metrics(12/31/10) nCustomers: uRetail93% uBusiness94% uFulton Mortgage Company91% 8 Our Brand COMMUNITY BANKING SMALL BUSINESS HIGH NET WORTH RETAIL BANKING 9 Overview of the 1st Quarter nEPS of 17 cents per diluted share, up from 16 cents Q4/10 nImprovement in key credit metrics nContinued margin expansion nIncreased our quarterly dividend nGood expense control 10 Overview of the 1st Quarter / Credit nReduction in non-performing loans nLower charge-offs nOverall reduction in delinquent loans nLower provision for credit losses nContinued decline in construction book nIncrease in commercial line utilization 11 n52 relationships with commitments to lend of $20 million or more nMaximum individual commitment: $33 million nMaximum commitment land development: $25 million ØMaximum commitment any one development project: $15 million nAverage commercial lending relationship size is nLoans and corresponding relationships are within Fulton’s geographic market area Summary of Larger Loans(3/31/11) 12 Provision and Non-performing Loans Provision NPL’s / Loans ($ in millions) 13 Loan Delinquency (Key Sectors) Category Total (%) 03/31/11 90-Days 03/31/11 Total (%) 12/31/10 90-Days 12/31/10 Commercial Loans Consumer Direct Commercial Mortgage Residential Mortgage Construction Total Portfolio 14 Declining Construction Exposure (7%) (23%) (18%) ($ in millions) Construction Loans / Total Loans 12.2% 10.5% 8.2% 6.7% (20%) 7.8% 6.3% 15 Commercial Loans by Industry(03/31/11) 16 Shared National Credits(03/31/11) 17 18 Fulton Mortgage Company nMonitoring mortgage foreclosures and secondary sale put-backs nNo material concerns at this time nDecline in overall activity and sale gains linked quarter 19 Foreclosures / Putbacks n2010 - Servicing Retained u Repurchased$ 1,235,000. u Current Issues531,660. n2010 - Servicing Released u Repurchased$344,400. u Indemnified505,700. u Settled in 2010 31,250. u Current issues$1,786,200. 20 Capital Adequacy(03/31/11) 21 Financial Performance 22 Income Statement Summary 23 Income Statement Summary(YTD March) 24 International Bancshares Corp. People’s United Financial, Inc. Susquehanna Bancshares, Inc. Synovus Financial Corporation TCF Financial Corporation UMB Financial Corporation Valley National Bancorp Webster Financial Corporation *Fulton’s peer group as of March 31, 2011 Associated BanCorp BancorpSouth, Inc. BOK Financial Corporation City National Corporation Commerce Bancshares Cullen / Frost Bankers, Inc. First Horizon National Corporation First Merit Corporation First Niagara Financial Group Peer Group* 25 Net Interest Margin 26 Interest Rates(March 31st- Quarter) 27 6 month cumulative gap:1.10 Interest Rate Shocks(03/31/11) Rate ChangeNII Change (Annual)% Change +400 bp+ $81.9 million+ 14.2% +300 bp+ $57.5 million+ 10.0% +200 bp+ $33.1 million+5.7% +100 bp+ $10.3 million+1.8% - 100 bp-$7.1 million-1.2% 28 Average Loans(Q1 2011 vs. Q4 2010) 29 Average Loans(March 31st - Year to Date) 30 Average Loan Growth 31 32 33 Allowance for Loan Losses to Loans 34 Allowance for Loan Losses to Non-accrual Loans 35 Investment Portfolio(March 31, 2011) 36 Investment Portfolio - Municipal Holdings (03/31/11) 37 Investment Portfolio - Municipal Holdings by State (03/31/11) Note: The municipal portfolio consists of 97% general obligation bonds.
